Title: Provincial Commissioners: Orders for Payment, [11 May–16 June 1756]
From: Provincial Commissioners
To: 


After Franklin’s return from Virginia he resumed attendance at meetings of the provincial commissioners on May 11 and continued regularly until he left for New York about June 18. The sixty-six orders for money payment signed during this period are listed below in the same form as those signed earlier (see above, pp. 392–6). Orders which Franklin did not sign are indicated by an asterisk (*).


Date
Payee
Purpose
Amount


May


£
s.
d.


11 
John Carson of Paxton Township
Rum, planks, etc. for fort at Hunter’s Mills
4
6
0


  11 
William Pyewell
15 bbls. of pork
50
12
6


  11 
Joseph Richardson
14 half-bbls. of powder
66
10
0


  12 
Susanna Cavel
Widow of Richard Cavel killed at Penn’s Creek
5
0
0


  12 
William Clinton
Horseshoes and nails
4
10
0


  12 
Capt. Edward Croston
Advance for forces going to Shamokin
160
0
0


  12 
Caleb Evans
Horseshoes and nails
4
8
4


  12 
Mary Haselton
9 blunderbusses
11
5
0


  12 
John Hughes
Account with the province
165
16
2


  [12] 
Joseph Lycock
Allowance for Indians burning his house and barn
5
0
0


  12 
Samuel McCall, Sr.
Balance for cannon, arms, etc.
95
5
0


  12 
John Smith
To Wm. Buchanan to be accounted for
543
0
0


  13 
George Bryan
757 shirts for provincial troops
391
14
4


  13 
Joseph Fox
For wagoners, ship’s carpenters, etc.
300
0
0


  13 
Dr. Urban Friebels
Medicine and attendance on those wounded at engagement at Allemängel
12
0
0


  13 
William Rush and John Hall
Further payment for guns
50
0
0


  14 
William Edmonds
To pay John Hays, John Soltz, Andrew Geering, and Ephriam Colver
36
6
8


14*
Joseph Morris
Ohio road cutters, per I. Norris
16
4
10


  15 
Capt. Christian Busse
Pay for co., Apr. 9–May 8
143
5
0


  15 
Conrad Weiser
Victualling Capt. Busse’s co.; 53 men, 4 weeks; 5s. 6d. per man per week
57
6
0


  17 
Patrick Reynolds
179 logs at 7s. 6d. per log
67
2
6


  [19] 
James Ennis and Thomas Apty
Conducting Capt. Newcastle and other Indians to Ft. Allen on way to Wyoming
15
8
6


  19 
Barnabas Hughes
Dieting Capt. Shippen’s men and others
6
9
8



  19 
Barnabas Hughes
Provisions for troops in Lancaster Co.
198
0
0


  [19] 
Hughes & Galbraeth
Wheat for forces going to Shamokin
37
10
0


  19 
John Imlay
76 bbls. of pork, I bbl. of beef for troops
277
17
0


  19 
John Ord
448 soldiers’ coats and 17 sgts.’ coats
1138
11
6


  19 
James Pierson
Pay, Ens. Wm. Johnston’s detachment at Reading
139
11
0


  19 
James Sharpe and others
For 31 men of Capt. Culbertson’s co. in Sideling Hill engagement
174
0
0


  19 
Capt. Frederick Smith
Pay for self and co. to May 15
143
5
0


20*
Capt. Thomas McKee
Pay and sundries for self and co. in full
257
5
6


  [20] 
John Redman
Medicine and surgical instruments for use of Dr. John Morgan of Clapham’s regt.
40
15
11


  22 
Capt. George Croghan
In full: purchase of Ft. Shirley, tools delivered to Capt. Mercer, and for a scalp taken by John Baker on the Ohio
200
0
0


[22]*
Capt. Charles Foulk
2 months’ pay for his co.
277
11
9


  22 
Henry Keppele
40 bbls. beef and 2 “Waggon skrews”
109
0
0


  22 
Richard Peters
Indian expenses
73
13
0


  22 
Samuel Powell
200 lbs. swan shot for use of Moravians
5
0
0


  22 
Capt. John Welsh
Pay, 21 men he enlisted and stationed at Ft. Granville
114
6
6


  22 
William West
For Adam Hoops to be accounted for
500
0
0


  22 
William West
For Wm. Buchanan to be accounted for
65
0
0


  27 
Ens. Daniel Harry	
Pay for Capt. Morgan’s co.
150
0
0


  28 
Adam Deshler
Provisions for Capt. Wetterhold’s co.
47
15
2


  28 
Capt. John Nicholas Wetterhold
Pay to May 21; allowance for 36 guns found by his men
166
5
6


June







  1 
Preserve Brown
40 bbls. of pork
145
0
0


  1 
John Correy
214 pr. leather breeches for soldiers
256
8
0



  1 
William Henderson
107 pr. buckskin breeches and packing them
128
13
0


  1 
Benjamin Loxley
Boards, scantling for guard house at powder magazine
12
12
2¼


  1 
Michael Newbold
31 bbls. of pork
112
7
6


  2 
Alexander de Rodehan
Administering physick to French Neutrals
15
0
0


  [2] 
Conrad Weiser
To pay Newcastle, Jegrai, and Delaware Wm. Lockwis for taking message to Delaware and Shawnee on Susquehanna
46
17
6


  4 
Alexander Hudson
14 bbls. of pork for troops
50
15
0


  4 
Leonard Melchior
2 rifle guns for use of province
6
0
0


  4 
John Smith
To Wm. Buchanan to be accounted for later
159
0
0


  4 
Joseph Turner
22 casks of peas for forces
33
4
11


  5 
Capt. William Morton
Freight of arms and ammunition from Boston
35
0
0


  5 
Samuel Neave
Goods for Indians, delivered to C. Weiser
66
12
9


7*
Capt. Jacob Morgan
Pay and for building blockhouse on Northkill, Bern Twp., Berks Co.
340
18
9


  9 
Capt. Samuel Mifflin
Cash advanced to 11 men engaged for King’s Navy and passage of Wm. Fisher and co. to Halifax
79
15
0


  11 
Preserve Brown
20 bbls. of pork
72
10
0


  11 
Capt. Christian Busse
Pay for co. May 8 to June 7
143
5
0


  11 
Michael Newbold
29 bbls. of pork
105
2
6


16*
Capt. Charles Foulk
Subsistance and pay of his co.
189
11
0


  16 
Joseph Fox
Sundry small accounts
100
0
0


  16 
Christian Spiegel
Medicine and attendance on 3 men wounded Jan. 1756
12
0
0


  16 
Jeremiah Warder
Sundries furnished to province
248
6
6


  16 
Wharton & Story
2 accounts for sundries
42
8
1


